Rússell, J.
1. A landlord, in tlie absence of any contract to the contrary, may adopt a tenant of his tenant as his own, and distrain the crop of the subtenant to enforce the 'collection of rent primarily due him by his tenant.
2. In the foreclosure'of a landlord’s lien for supplies, it is not necessary to prove that the supplies furnished were actually used in making the crop. To create the lien it is sufficient that the supplies were actually furnished, and that the landlord understood and intended that they should be used to aid in making the crop.
3. The landlord' has by law three separate liens: (1) his special lien, which attaches to the crops produced on his land; (2) a general lien, which attaches to all the property of the tenant; and (3) a special lien for supplies furnished for the purpose of making the crop, which attaches only to the crop.
4. When a landlord accepts a subtenant as his tenant, the subtenant becomes the substitute óf the original tenant from whom he himself sub-rented, at least to such an extent that the lien of the landlord for supplies furnished his tenant to aid in making the crop can not be defeated as to the particular crop by a contract of subrenting to which the landlord has not consented. Under such circumstances the landlord is entitled to collect, from the crops raised upon his land, not only the rent contracted to be paid by the original tenant, but also for the supplies advanced to the tenant to aid in making a crop.
5. It is not error to refuse an instruction which is in part a correct statement of the law, but also partly incorrect.

Judgment affirmed.